United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
MATERIAL COMMAND, Fort Lee, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1020
Issued: October 18, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 10, 2012 appellant filed a timely appeal from a February 8, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP) finding an overpayment of
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment in the amount of $6,770.41 for the period September 12 to October 22, 2011; and

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the February 8, 2012 decision. The
Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision. The Board
may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57 ECAB
126 (2005). Appellant may submit the evidence to OWCP with a request for reconsideration.

(2) whether she was at fault in the creation of the overpayment and therefore not entitled to
waiver of recovery.
FACTUAL HISTORY
OWCP accepted that on June 15, 2011 appellant, then a 59-year-old information
technology specialist, sustained a right shoulder and upper arm sprain, right biceps tendon
rupture, right clavicle fracture and left ankle sprain, when she slipped and fell. She stopped work
that day. In its July 6 and August 3, 2011 letters accepting the claim, OWCP advised appellant
that she was expected to return to work as soon as she was able and to notify it once she returned
to work. It informed her that she was only entitled to compensation if she was unable to work
due to her accepted condition and should immediately return any compensation checks received
which included payment for a period after which she returned to work. Appellant was placed on
the periodic rolls.
Appellant submitted a direct deposit sign-up form.
On September 20, 2011 OWCP received notice that appellant had returned to limitedduty work on September 7, 2011.
OWCP paid appellant net compensation of $4,121.12 for the period August 28 to
September 24, 2011.
On October 18, 2011 OWCP noted that appellant returned to work on September 7, 2011.
It advised her that she received an overpayment in the amount of $6,770.41 for the period
September 12 through October 22, 2011, a total of 46 days. OWCP informed appellant that she
was issued a check for the period September 25 through October 22, 2011 in the amount of
$4,121.12 and advised her to return the check to OWCP.
Overpayment worksheets dated October 18, 2011 indicated that appellant received
compensation payments for 46 days of time lost which totaled $6,770.41. It noted that she
returned to work on September 12, 2011.
In a statement dated October 21, 2011, appellant would remit the amount of $4,121.12 to
OWCP. She requested payment for 10 hours of LWOP for the period September 11 to 24, 2011;
6.5 hours of LWOP for the period September 5 through October 8, 2011; and medical travel
refund requests from August 15 to 22, 2011. On November 16, 2011 OWCP received a cashier’s
check from appellant in the amount of $4,121.12. It was noted that it was for an overpayment in
case number xxxxxx030.
In a January 4, 2012 letter, OWCP issued a preliminary decision that appellant received
an overpayment in compensation in the amount of $6,770.41 because she received compensation
for total disability from September 12 to October 22, 2011 (46 days) after she returned to light
duty.3 It found that she was at fault in creating the overpayment because she accepted payment
3

OWCP determined that appellant was overpaid 12 days for the period September 12 to 24, 2011 and overpaid 34
days for the period September 25 to October 22, 2011 for a total of 46 days. It multiplied her daily compensation
rate of $147.18285 by 46 days for a total of $6,770.41.

2

that she knew or reasonably should have known to be incorrect. OWCP informed appellant of
her appellate options and instructed her to complete an enclosed overpayment recovery form and
submit supporting documentation.4
In a February 8, 2012 decision, OWCP finalized the overpayment of $6,770.41. As
appellant submitted payment in the amount of $4,121.12, the remaining balance was $2,649.29.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.5 Section 8116 of FECA defines the limitations on the right to receive compensation
benefits. This section of FECA provides that, while an employee is receiving compensation, she
may not receive salary, pay or remuneration of any type from the United States, except in limited
circumstances.6 A claimant is not entitled to receive total disability compensation and actual
earnings for the same period. OWCP’s procedures provide that an overpayment in compensation
is created when a claimant returns to work but continues to receive wage-loss compensation.7
ANALYSIS -- ISSUE 1
OWCP accepted appellant’s claim and paid her compensation for total disability. After
she returned to light duty in September 2011, appellant continued to receive disability
compensation benefits until October 22, 2012. As noted, an employee is not entitled to total
disability compensation for the same time period that she received actual earnings.8 Because
appellant received compensation for total disability after she returned to light-duty work and
received actual earnings, the Board will affirm OWCP’s February 8, 2012 decision on the issue
of fact of overpayment.
The Board finds, however, that the case is not in posture for decision regarding the
amount of overpayment. In its preliminary determination, OWCP calculated the amount of the
overpayment by multiplying the daily compensation rate of $147.182859 by 46, the total days of
overpayment. It found that appellant was overpaid 12 days from September 12 to 24, 2011 and
34 days from September 25 to October 22, 2011 for a total of 46 days. The Board finds,
however, that the period from September 25 to October 22, 2011 is a total of 28 days, not 34.
Appellant received compensation payments for 40 days after she returned to limited-duty work,
4

Appellant submitted additional claims for disability compensation and medical evidence in support of such
claims.
5

5 U.S.C. § 8102.

6

Id. at § 8116(a).

7

Danny E. Haley, 56 ECAB 393 (2005); Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial
Overpayment Action, Chapter 6.200.2(a) (May 2004).
8

Id.

9

OWCP calculated the daily rate by dividing $4,121.12, the amount she received every 28 days, by 28.

3

if she returned to work on September 12, 2011. The record reveals that on September 20 and
October 18, 2011 OWCP was informed that she returned to work on September 7, 2011. But,
OWCP noted in its preliminary decision and overpayment worksheets that appellant returned to
work on September 12, 2011. If she returned to work on September 7, 2011 then she was
overpaid an additional 5 days, for a total of 45 days. The evidence of record is unclear as to the
period of the overpayment. This, in turn, renders the amount of overpayment to question. The
Board will set aside OWCP’s February 8, 2012 decision on the amount of overpayment and
remand the case for further clarification regarding the date appellant returned to work and the
number of days of overpayment.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that an overpayment must be recovered unless
incorrect payment has been made to an individual who is without fault and when adjustment or
recovery would defeat the purpose of FECA or be against equity and good conscience.10 No
waiver of payment is possible if appellant is not without fault in helping to create the
overpayment.11
In determining whether an individual is not without fault or alternatively, with fault,
section 10.433(a) of OWCP’s regulations provide in relevant part:
“An individual is with fault in the creation of an overpayment who-‘(1) Made an incorrect statement as to a material fact which he or she
knew or should have known to be incorrect; or
‘(2) Failed to provide information which he or she knew or should have
known to be material; or
‘(3) Accepted a payment which he or she knew or should have known to
be incorrect).’”12
Whether or not OWCP determines that an individual was at fault with respect to the creation of
an overpayment depends on the circumstances surrounding the overpayment. The degree of care
expected may vary with the complexity of those circumstances and the individual’s capacity to
realize that she is being overpaid.13

10

Id. at § 8129(b).

11

Robert W. O’Brien, 36 ECAB 541, 547 (1985).

12

20 C.F.R. § 10.433(a).

13

Id.

4

ANALYSIS -- ISSUE 2
OWCP determined that appellant was at fault in the creation of the overpayment because
she accepted payments that she knew or reasonably should have known to be incorrect.
However, in cases where a claimant receives compensation through direct deposit, OWCP must
establish that at the time the claimant received the direct deposit in question he or she knew or
should have known that a payment was incorrect.14 The Board has held that an employee who
receives payments from OWCP in the form of a direct deposit might not be at fault the first time
an incorrect payment is deposited into his or her account since the acceptance of the
overpayment, at the time of receipt of the direct deposit, lacks the requisite knowledge.15
According to OWCP’s regulations (effective August 29, 2011), good faith and exercise of a high
degree of care in regard to receipt of benefits require review of electronic bank statements. This
regulation is in accordance with the Board’s previous decisions, as in Tammy Craven,16 that a
claimant gains control of the funds from the U.S. Treasury at the moment compensation is
deposited into his or her bank account and, thereby, creates an overpayment. As explained in
Craven, because fault is defined by what the claimant knew or should have known at the time of
acceptance, one of the consequences of electronic fund transfers is that a claimant may not be at
fault for accepting the first incorrect payment because the requisite knowledge is lacking at the
time of deposit.
Appellant received a payment electronically for the period ending September 24, 2011.
Although she accepted the overpayment in this case by gaining control of the funds deposited
into her account, OWCP has not shown that she knew or should have known at the time of the
first electronic deposit of September 24, 2011 that the payment was incorrect. OWCP has not
presented sufficient evidence to establish that appellant accepted a payment which she knew or
should have known to be incorrect.17 Appellant had no reason to suspect at the time of the
September 24, 2011 deposit that OWCP had issued an incorrect payment since this was the first
incorrect payment made. The Board finds that she was not at fault in creating the overpayment
for the period September 12 to 24, 2011. A finding of no fault, however, does not mean that the
claimant may keep the money; only that OWCP must consider eligibility for waiver for this
period. The case will be remanded for OWCP to determine whether appellant is entitled to
waiver for this period. The Board will set aside OWCP’s February 8, 2012 decision on the
issues of fault and recovery for the period September 12 through 24, 2011 and remand the case
for consideration of waiver for the relevant portion of the September 24, 2011 direct deposit.
Regarding the second direct deposit appellant received in October 2011, OWCP advised
her by telephone on October 18, 2011 that she was to receive an improper compensation
payment of $4,121.12 for the period September 25 through October 22, 2011 and that she should
return this compensation. The record establishes that on November 16, 2011 OWCP received a
14

J.H., Docket No. 11-114 (issued July 18, 2011); R.C., Docket No. 10-2113 (issued July 6, 2011); C.S., Docket
No. 10-926 (issued March 16, 2011).
15

Tammy Craven, 57 ECAB 689 (2006); see also George A. Hirsch, 47 ECAB 520 (1996).

16

Id.

17

See also C.K., Docket No. 12-746 (issued May 1, 2012).

5

cashier’s check from appellant in the amount of $4,121.12. Since appellant returned the
compensation payment upon OWCP’s request, the issue of fault is rendered moot
CONCLUSION
The Board finds that appellant received an overpayment because she received wage-loss
compensation after she returned to limited duty in September 2012. The Board finds that the
evidence is not clear as to the period and amount of the overpayment. The Board further finds
that OWCP improperly found that appellant was at fault in the creation of the overpayment for
the first September 24, 2011 electronic payment and will remand the case for consideration of
whether waiver of the recovery is warranted.
ORDER
IT IS HEREBY ORDERED THAT the February 8, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed, in part and set aside in part. The case is
remanded for further action consistent with this decision.
Issued: October 18, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

